Citation Nr: 0839326	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-03 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder. 

2.  Entitlement to service connection for a left knee 
disorder. 

3.  Entitlement to service connection for a right knee 
disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel



INTRODUCTION

The veteran had active duty from June 1975 to December 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
During the course of this appeal, the veteran relocated to 
California and his claims folder was transferred to the Los 
Angeles, California, RO.

The veteran was scheduled for a Travel Board Hearing in 
January 2008, however he failed to appear.  Under the 
applicable regulation, if an appellant fails to appear for a 
scheduled hearing and a request for postponement has not been 
received and granted, the case will be processed as though 
the request for a hearing had been withdrawn.  38 C.F.R. 
§ 20.702 (d) (2008).  Accordingly, this veteran's request for 
a hearing is considered withdrawn.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks entitlement to service connection for a 
lumbar spine disorder and right and left knee disorders.  The 
veteran contends that his current lumbar spine and right and 
left knee disorders are directly related to his complaints 
and treatment for back and knee conditions while in service. 

This case was previously before the Board in March 2008, and 
it was remanded for the veteran to be afforded an appropriate 
VA Compensation and Pension (C&P) examination to determine 
the nature and etiology of the veteran's lumbar spine and 
right and left knee disorders.  Pursuant to the Board's 
remand, the veteran was afforded a VA C&P examination in 
April 2008.  After examination, the veteran was diagnosed 
with mechanical back pain and an essentially negative 
examination of the knees bilaterally.  X-ray examination of 
the veteran's back revealed multilevel mild to moderate 
degenerative change of the lumbar spine that was worst at the 
L5-S1 level.  X-ray examination of the veteran's knees 
revealed no acute bony or arthritic changes.  However, the 
examiner failed to render and opinion on the etiology of the 
veteran's current lumbar spine and right and left knee 
disorders.

The Board notes that upon examination in May 2004, the 
veteran was diagnosed with degenerative joint disease of the 
lumbar spine and left knee.

The Board notes that where the remand orders of the Board or 
the Court are not complied with, the Board errs as a matter 
of law when it fails to ensure compliance, and further remand 
will be mandated.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the claim must be remanded for an opinion to be 
obtained regarding the etiology of the veteran's current 
lumbar spine and right and left knee disorders.

In addition, the Board notes that once VA undertakes the 
effort to provide an examination when developing a service-
connection claim, even if not statutorily obligated to do so, 
it must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board 
has no discretion and must remand the claims.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for a medical opinion to be 
provided by an appropriate physician.  
The claims folder should be made 
available to and reviewed by the 
physician.  The physician should provide 
an opinion as to whether it is less 
likely than not (less than a 50 percent 
probability), at least as likely as not 
(a 50 percent or greater probability), or 
more likely than not (greater than 50 
percent probability) that the veteran's 
lumbar spine disorder is related to 
service, and particularly, to the 
veteran's in service treatment for back 
pain.  The rationale for all opinions 
expressed should be provided in a report.  
In doing so, the examiner must 
acknowledge and discuss the veteran's 
report of a continuity of symptomatology.  
If the physician determines that a 
physical examination is necessary in 
order to provide the requested opinion, 
such examination should be scheduled.

2.  Arrange for a medical opinion to be 
provided by an appropriate physician.  
The claims folder should be made 
available to and reviewed by the 
physician.  The physician should provide 
an opinion as to whether it is less 
likely than not (less than a 50 percent 
probability), at least as likely as not 
(a 50 percent or greater probability), or 
more likely than not (greater than 50 
percent probability) that the veteran's 
right and/or left knee disorders are 
related to service, and particularly, to 
the veteran's in service treatment for 
knee pain.  The rationale for all 
opinions expressed should be provided in 
a report.  In doing so, the examiner must 
acknowledge and discuss the veteran's 
report of a continuity of symptomatology.  
If the physician determines that a 
physical examination is necessary in 
order to provide the requested opinion, 
such examination should be scheduled.

3.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the veteran's service 
connection claims for lumbar spine 
disorder, and left and right knee 
disorders.  If action remains adverse to 
the veteran, provide the veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



